Name: 84/589/EEC: Commission Decision of 28 November 1984 concerning the implementation by Greece of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: production;  economic policy;  fisheries;  Europe
 Date Published: 1984-12-11

 Avis juridique important|31984D058984/589/EEC: Commission Decision of 28 November 1984 concerning the implementation by Greece of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Greek text is authentic) Official Journal L 322 , 11/12/1984 P. 0013 - 0013*****COMMISSION DECISION of 28 November 1984 concerning the implementation by Greece of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Greek text is authentic) (84/589/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), hereinafter referred to as the Directive, and in particular Article 7 (1) thereof, Whereas the Government of Greece intends to introduce a system of financial aids for measures involving the temporary and permanent reduction of production capacity in the fisheries sector; whereas on 18 April and 6 June 1984 it communicated the information concerning this scheme required under Article 6 of Directive 83/515/EEC; Whereas, in accordance with Article 7 of the Directive, the Commission has considered whether, having regard to their compatibility with the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for financial contributions from the Community; Whereas this Decision does not relate to aid granted under Article 12 of the Directive; Whereas this Decision is in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which Greece intends to take to implement a financial aid scheme for measures involving the temporary and definitive reduction of production capacities fulfil the conditions for a financial contribution from the Community. Article 2 This Decision shall not apply to national aid referred to in Article 12 of Directive 83/515/EEC. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 28 November 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 15.